Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on 08/22/22 is acknowledged. Claims 17 and 18 are withdrawn from consideration.
Objection
Claim 3 is objected to because of the following informalities:  line 6 of claim 3, the phrase, “analyze a trend of options an upgrades” is not clear since it is grammatically incorrect. (Analyze a trend of options and upgrades) would appear to be grammatically correct. Appropriate correction is required.
In the interest of advancing examination, “analyze a trend of options an upgrades” is treated as (analyze a trend of options and upgrades). 
Claim Rejections - 35 USC § 112
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 2, claim 6, “the frequency information on each of the regions to be scanned” lacks a proper antecedent basis. Making claim 6 depending on claim 5 would resolve this defect. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samset et al. (US 2019/0392944 A1).
1. A medical system (imaging system 10, FIG. 1) in which at least one medical image diagnosis apparatus (an ultrasound imaging system 100) and a server (one or more servers 130) are connected via a network (workstations 140), the system comprising: a storage circuit (paragraph 0030 says servers 130 may include one or more computing devices including computer-readable storage medium. The same paragraph also says the servers 130 may include resources, e.g. memory 134) configured to store information on examinations that are performed by the at least one medical image diagnosis apparatus (paragraph 0050 says patient information is part of the image being retrieved for analysis) the; a processing circuit configured to generate proposal information based on the information on the examinations (paragraph 0030 says processors 132 include memory for storing AI-based virtual parameter assistant 138 and AI-based virtual diagnostic assistant 139.  Virtual parameter assistant generates clinical parameters and virtual diagnostic assistant generates a list of clinical findings. These parameters and findings are proposal information6500 ); and a display circuit (display device 118) configured to display the proposal information.
2. The medical system according to claim 1, wherein the processing circuit is configured to
 analyze the information on the examinations. (virtual parameter assistant 138 and AI-based virtual diagnostic assistant 139 does this claimed limitation).
Claims 3-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the processor in Samset does not perform the functions described by claims 3-16.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Masayuki et al. (JP 2014153920 A1) teaches a medical care information display system and method. The system and method interpret information from medical images taken by a medical image diagnostic device and render proposal for future execution. Masayuki does not teach a processor which can perform various functions as required by the claimed invention.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DON K WONG/               Primary Examiner, Art Unit 2884